FOURTH DIVISION
                              ELLINGTON, P. J.,
                           MERCIER and GOBEIL, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 20, 2018




In the Court of Appeals of Georgia
 A16A1512. RL BB ACQ I-GA CVL, LLC v. WORKMAN, et al.

      GOBEIL, Judge.

      In Workman v. RL BB ACQ I-GA, LLC, 303 Ga. 693 (814 SE2d 696) (2018)

(“Workman II”), the Supreme Court of Georgia reversed in part and affirmed in part

the judgment of this Court in RL BB ACQ I-GA, LLC v. Workman, 341 Ga. App. 127

(798 SE2d 677) (2017) (“Workman I”). Accordingly, we vacate Divisions 1 and 6 of

our earlier opinion and in their stead, we adopt the opinion of the Supreme Court as

our own. In light of the foregoing, we hold as follows:

      1. Because neither Honey Workman nor any of the Workman LLCs1

(collectively, the “Third Parties”) were parties to the underlying litigation, they were

not entitled to an award of attorney fees under OCGA § 9-15-14 for conduct involved

      1
        The relevant facts, including a detailed description of the parties involved in
both the underlying litigation and the current appeal, may be found in Workman I. See
341 Ga. App. at 127-132.
in post-judgment discovery. See Workman II, 303 Ga. at 697-698 (1). Accordingly,

we reverse that part of the trial court’s order awarding the Third Parties costs and fees

under that statute.

      2. For the reasons explained in Workman I, we reverse that part of the trial

court’s order awarding the Third Parties the expenses and fees they incurred in

preparing for and attending Honey Workman’s deposition. Workman I, 341 Ga. App.

at 136-137 (3). We also reverse that part of the trial court’s order barring RL BB

ACQ I-GA CVL, LLC (“Rialto”) from deposing Honey Workman for a period of five

years. Id. at 137-138 (4).

      3. Also for the reasons explained in our original opinion, we reverse that part

of the trial court’s order awarding the Third Parties the expenses they incurred in

pursuing their motion for sanctions. Id. at 138-139 (5).

      4. We affirm that part of the trial court’s order awarding the Third Parties

$18,394.63 in attorney fees and costs incurred in obtaining the protective order at

issue. See OCGA § § 9-11-26 (c), 9-11-37 (a) (4) (A); Workman II, 303 Ga. at 698-

701 (2).

      Judgment affirmed in part and reversed in part. Ellington, P. J., and Mercier,

J., concur.


                                           2